Appeal by the defendant in an action for separation from an order which strikes out the defendant’s answer and marks the case for inquest. Order reversed on the law, without costs, and motion denied, without costs. It clearly appears that the defendant’s answer was struck out because of his failure to purge himself of the contempt of the order of the court by paying alimony. There is no warrant in law for such an order. (Sibley v. Sibley, 76 App. Div. 132.) Lazansky, P. J., Hagarty, Cars-well, Johnston and Adel, JJ., concur.